        Case 1:21-cv-00131-JB-SCY Document 8 Filed 03/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MYRTIS PAULO HART,

                       Plaintiff,

vs.                                                                      No. CIV 21-0131 JB/SCY

CORRECTIONAL OFFICER GUADALE and
CORRECTIONAL OFFICER PEREZ,

                       Defendants.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on: (i) the Prisoner’s Motion and Affidavit for

Leave to Proceed Pursuant to 28 U.S.C. § 1915, filed February 16, 2021 (Doc. 2)(“§ 1915

Motion”); (ii) the Application to Proceed in District Court Without Prepayment of Fees or Costs,

filed March 1, 2021 (Doc. 7)(“IFP Motion”); and (iii) the Motion to Dismiss, filed March 1, 2021

(Doc. 6)(“Letter Motion”). In the Letter Motion, Hart states, in full, “[i]n pursuit of proper

proceedings and in compliance with Civil Procedure I move to dismiss case 21-CV-131-JB-SCY.”

Letter Motion at 1. The Court construes the Letter Motion as a request for voluntary dismissal

under rule 41(a)(2) of the Federal Rules of Civil Procedure. See Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991)(“A pro se litigant’s pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.”). Rule 41(a)(2) provides that “an

action may be dismissed at the plaintiff’s request only by court order, on terms that the court

considers proper.” Fed. R. Civ. P. 41(a)(2). The Court will grant Hart’s request in the MTD under

rule 41(a)(2) and dismiss the case without prejudice. The Court will also grant both the § 1915

Motion and the IFP Motion, and it will waive the initial partial filing fee under 28 U.S.C.

1915(b)(1).
           Case 1:21-cv-00131-JB-SCY Document 8 Filed 03/31/21 Page 2 of 2




       IT IS ORDERED that: (i) Prisoner’s Motion and Affidavit for Leave to Proceed Pursuant

to 28 U.S.C. § 1915, filed February 16, 2021 (Doc. 2), is granted; (ii) the Application to Proceed

in District Court Without Prepayment of Fees or Costs, filed March 1, 2021 (Doc. 7), is granted;

(iii) the Motion to Dismiss, filed March 1, 2021 (Doc. 6), is granted; and (iv) and the Court will

enter a separate Final Judgment.



                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE


Parties:

Myrtis Paulo Hart
Las Lunas, New Mexico

       Plaintiff pro se




                                              -2-
